Citation Nr: 1031701	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  08-11 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral plantar 
fasciitis.

2.  Entitlement to an initial compensable evaluation for the 
service-connected residuals of left foot fracture.  

3.  Entitlement to an initial compensable evaluation for a post-
operative scar of the left foot.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1998 to September 2006. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  The claims file was subsequently transferred to the RO 
in Winston-Salem, North Carolina.  

The Veteran testified before the undersigned Acting Veterans Law 
Judge in a videoconference hearing in July 2010.  

The issues of service connection for bilateral plantar fasciitis, 
and entitlement to a compensable initial evaluation for the 
residuals of left foot fracture, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The left foot post-operative scar is shown to be productive of a 
disability picture that more nearly approximates a superficial 
scar painful on objective examination.


CONCLUSION OF LAW

The criteria for assignment of a 10 percent evaluation for a left 
foot post-operative scar are met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.118, 
including Diagnostic Code 7804 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is contending that an initial compensable evaluation 
is warranted for residuals of a scar following left foot surgery 
during service.  

The Board's decision below constitutes a total grant of benefits 
sought on appeal.  In his July 2010 Board hearing testimony, the 
Veteran indicated that he was limiting this aspect of his appeal 
to entitlement to a separate 10 percent rating, but not more, for 
a tender and painful scar.  Because the Board in the decision 
below grants the claim for a 10 percent disability rating for a 
tender and painful scar, the decision constitutes a total grant 
of benefits sought on appeal.  See AB v. Brown, 6 Vet. App. 35 
(1993).  Therefore, the Veteran is not prejudiced by the Board 
deciding the appeal, and no discussion of VA's duty to notify and 
assist is necessary.

With regards to the merits of the claim, disability evaluations 
are determined by the application of VA's Schedule for Rating 
Disabilities, which assigns ratings based on average impairment 
of earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. 4.1.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson v. 
West, 12 Vet App 119, 125-26 (1999), however, the U.S. Court of 
Appeals for Veterans Claims (Court) distinguished appeals 
involving a Veteran's disagreement with the initial rating 
assigned at the time a disability is service-connected.  
Accordingly, where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of service 
connection, and consideration of the appropriateness of "staged 
rating" (i.e., assignment of different ratings for distinct 
periods of time, based on the facts found) is required.  See id. 
at 126-27.  Moreover, the Board notes, the Court recently held 
that in claims for increased rating VA must consider that a 
claimant may experience multiple distinct degrees of disability, 
resulting in different levels of compensation, from the time the 
increased rating claim is filed to the time a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Given the nature of present claim for a higher initial 
evaluation, the Board has considered all evidence of severity 
since the effective date for the award of service connection for 
the left foot disability.  The Board's adjudication of this claim 
accordingly satisfies the requirements of Hart.  

Ratings of scars are assigned under 38 C.F.R. § 4.118, Diagnostic 
Codes 7800 to 7805.  Pertinent in this case, Diagnostic Code 7804 
assigns a 10 percent rating for superficial scars painful on 
objective examination.

(The Board notes that as of October 23, 2008, revised provisions 
for evaluating scars were enacted.  This new regulation, however, 
indicates that the revised provisions are applicable only to 
claims received on or after October 23, 2008.  Accordingly, these 
revisions do not apply to the present case.  73 Fed. Reg. 54708 
(Sept. 23. 2008).  Rather, the Veteran's claim will be considered 
solely under the criteria effective as of the date of the 2006 
claim.)

Here, in reviewing the medical and lay evidence, the Board finds 
that the service-connected disability picture more nearly 
resembles the criteria for the assignment of a 10 percent 
evaluation for a painful, superficial scar as a residual of the 
in-service left foot surgery.  

The Veteran underwent a VA examination in January 2007, which 
revealed two well-healed, non-tender scars along the fifth toe 
area.  The Veteran, however, testified during his July 2010 Board 
hearing that the post-operative scar has been consistently tender 
since the in-service surgery.  Consistent with his hearing 
testimony, private treatment records beginning in March 2007 
demonstrate that he complained of a tender scar on the dorsal 
surface of the left foot.  

In light of this evidence, a 10 percent evaluation is warranted 
under Diagnostic Code 7804, which as noted above, represents a 
complete grant of the benefit sought on appeal.  "Staged 
ratings" are not warranted because the schedular criteria for a 
10 percent rating were met throughout the entire appellate review 
period.  See Hart, 21 Vet. App. at 505; Fenderson, 12 Vet. App. 
at 126-27.


ORDER

An initial 10 percent evaluation, but not higher, for a post-
operative scar of the left foot is granted, subject to the 
regulations governing the payment of VA monetary benefits.


REMAND

Upon review, the Board finds that (1) the claim of service 
connection for bilateral plantar fasciitis, and (2) the claim for 
a compensable initial evaluation for the service-connected 
residuals of left foot fracture, must be remanded for further 
evidentiary development.  

The record shows that the Veteran first underwent a VA 
examination in January 2007 to address the remanded issues.  He 
was then scheduled for a second VA examination in December 2009, 
but he failed to appear at the examination.  The Board finds that 
the VA examination was necessary.  The Veteran, however, has 
presented good cause for his failure to appear.  Specifically, he 
testified at his July 2010 Board hearing that he was unable to 
attend the hearing because he had just started a new job, and his 
employer would not let him take time off for the examination.  As 
he has presented good cause, the Board finds that the claims must 
be remanded to schedule a new VA examination.  See 38 C.F.R. 
§ 3.655; see also Turk v. Peake, 21 Vet. App. 565, 569 (2008) 
("When a Veteran misses a scheduled VA examination, the Board 
must consider (1) whether the examination was necessary to 
establish entitlement to the benefit sought, and (2) whether the 
Veteran lacked good cause to miss the scheduled examination.");

The Veteran is reminded that failure to report to the scheduled 
examination(s) without good cause may result in denial of the 
remanded claims.  See 38 C.F.R. § 3.655.  Examples of good cause 
include, but are not limited to, the illness or hospitalization 
of the Veteran and death of an immediate family member.  Id.  

Accordingly, the claims are REMANDED for the following action:

1.  After completing any initial development 
deemed warranted based upon a review of the 
entire record, to include associating any 
pertinent outstanding records with the claims 
folder, the RO should schedule the Veteran 
for a VA examination to determine the nature 
and severity of the service-connected 
residuals of left foot fracture and the 
onset/etiology of any plantar fasciitis found 
to be present.  The entire claims file must 
be made available and reviewed by the 
examiner.  

The examiner should review the pertinent 
evidence, including the Veteran's lay 
assertions, and undertake any indicated 
studies.  Then, based on the examination 
results and record review, the examiner 
should provide an assessment of the current 
nature and severity of the Veteran's service-
connected residuals of left foot fracture.  
In doing so, the examiner is asked to 
identify and specify the severity of all 
current residuals of the service-connected 
disability, to include any orthopedic and/or 
neurologic manifestations.

Based on the record review and examination 
results, the examiner must also opine whether 
it is at least as likely as not that the 
Veteran has a current bilateral foot disorder 
manifested by plantar fasciitis that had its 
clinical onset during service or is otherwise 
etiologically related to his active service.  
In making this determination, the examiner is 
asked to address the service treatment 
records showing diagnosis of and treatment 
for plantar fasciitis.  The examiner must 
also acknowledge and discuss the Veteran's 
report of having continuous symptoms since 
service.

All findings and conclusions should be set 
forth in a legible report.

2.  Then the RO should readjudicate the 
remanded claims in light of all pertinent 
evidence and legal authority and addressing 
all relevant theories of entitlement.  If any 
benefit sought on appeal remains denied, the 
RO should furnish to the Veteran and his 
representative, if any, an appropriate 
Supplemental Statement of the Case (SSOC) 
that includes clear reasons and bases for all 
determinations, and affords the appropriate 
time period to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


